COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200                         COURT
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX
IRENE RIOS                                                                            TELEPHONE
BETH WATKINS                                                                         (210) 335-2635
LIZA A. RODRIGUEZ
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                      September 19, 2019

        Anthony Chijioke Ngwu                           Justin Cook
        604 Meadow Top                                  Cook & Cook Law Firm PLLC
        Converse, TX 78109                              8000 I-H 10 West, Suite 1510
        * DELIVERED VIA E-MAIL *                        San Antonio, TX 78230
                                                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-18-00762-CV
               Trial Court Case Number:  2017-CI-19833
               Style: Anthony Chijioke Ngwu
                      v.
                      Vera Amuche Toni

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                            ______________________
                                                             Cecilia Phillips
                                                             Deputy Clerk, Ext. 5-3221


        cc: Megan V. Cook (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 19, 2019

                                     No. 04-18-00762-CV

                                  Anthony Chijioke NGWU,
                                         Appellant

                                             v.

                                     Vera Amuche TONI,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-19833
                         Honorable Martha Tanner, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

        On September 9, 2019, appellant filed a motion for rehearing followed by an amendment
to his motion. After consideration, we DENY the motion.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court
                                               MINUTES
                                            Court of Appeals
                                     Fourth Court of Appeals District
                                           San Antonio, Texas

                                            September 19, 2019

                                            No. 04-18-00762-CV

                                          Anthony Chijioke NGWU,
                                                 Appellant

                                                    v.

                                            Vera Amuche TONI,
                                                 Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-19833
                             Honorable Martha Tanner, Judge Presiding


                                              ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On September 9, 2019, appellant filed a motion for rehearing followed by an amendment
to his motion. After consideration, we DENY the motion.



                                                         /s/ Beth Watkins
                                                         Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2019.



                                                         /s/ Keith E. Hottle
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court




Entered this 19th day of September 2019